EXHIBIT 10.63

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION   
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2014 (the “Effective Date”) by and between ASTORIA FEDERAL SAVINGS
AND LOAN ASSOCIATION, a savings association organized and operating under the
laws of the federal laws of the United States and having an office at One
Astoria Federal Plaza, Lake Success, New York 11042-1085 (the “Association”),
and MATTHEW J. GUTAUSKAS, an individual (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive currently serves the Association in an executive capacity
and serves as an executive of its savings and loan holding company, ASTORIA
FINANCIAL CORPORATION,  a publicly held business corporation organized and
operating pursuant to the laws of the State of Delaware (the “Company”); and

 

WHEREAS, the Association desires to assure for itself the continued availability
of the Executive’s services and the ability of the Executive to perform such
services with a minimum of personal distraction in the event of a pending or
threatened Change of Control (as hereinafter defined); and

 

WHEREAS, the Executive is willing to continue to serve the Association on the
terms and conditions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association and the Executive hereby agree
as follows:

 

Section 1.                     Employment.

 

The Association shall employ the Executive, and the Executive hereby accepts
such employment, during the period and upon the terms and conditions set forth
in this Agreement.

 

Section 2.                     Employment Period; Remaining Unexpired Employment
Period.

 

(a)          The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this Section 2 (the
“Employment Period”). The Employment Period shall be for an initial term of two
(2) years beginning on the Effective Date and ending on the day before the
second anniversary date of the Effective Date, plus such extensions, if any, as
are provided pursuant to Section 2(b).

 

(b)          Prior to the first anniversary of the Effective Date and on each
subsequent anniversary date (each, an “Anniversary Date”), the Board of
Directors of the Association (the “Board”) shall review the terms of this
Agreement and the Executive’s performance hereunder and may, in the absence of
objection from the Executive, approve an extension of the Agreement.  In such
event, the Employment Period shall be extended for an additional year (or if
less, through the mandatory retirement date applicable to the Executive under
any mandatory retirement policy (the “Mandatory Retirement Date”)).  If the
Board does not approve an extension of the Agreement for a given year, or if the
Executive objects

 

Page 1 of 20

--------------------------------------------------------------------------------


 

to such an extension, the Employment Period will end automatically, without the
requirement of any notice or other action, on the day before the second
Anniversary Date after the determination not to approve the extension (or, if
earlier, the Mandatory Retirement Date).

 

(c)          For all purposes of this Agreement, the term “Remaining Unexpired
Employment Period” as of any date shall mean the period beginning on such date
and ending on the date the Employment Period is then scheduled to expire,
assuming no further extensions occur; provided, however, that the “Remaining
Unexpired Employment Period” as of any date upon or following a Change in
Control shall mean the period beginning on such date and ending on the day
before the second anniversary of such date.

 

(d)          Nothing in this Agreement shall be deemed to prohibit the
Association from terminating the Executive’s employment at any time during the
Employment Period with or without notice for any reason; provided, however, that
the relative rights and obligations of the Association and the Executive in the
event of any such termination shall be determined pursuant to this Agreement.

 

Section 3.                     Duties.

 

The Executive shall serve the Association in an executive capacity, having such
title, power, authority and responsibility and performing such duties as are
prescribed by or pursuant to the By-Laws of the Association, as are customarily
associated with such position and as may be assigned by or under the authority
of the Board. The Executive shall devote his or her full business time and
attention (other than during weekends, holidays, approved vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Association, its affiliates and subsidiaries and shall use his or her best
efforts to advance the interests of the Association.  In the course of his
employment, the Executive shall comply with all laws, rules, regulations and
judicial and administrative orders applicable to the Association and its
business, comply with all written internal policies and procedures contained in
any policy, procedures or human resources manual or otherwise furnished to him
or her and follow all directions or instructions given by or under the authority
of the Board.

 

Section 4.                     Cash Compensation.

 

In consideration for the services to be rendered by the Executive hereunder, the
Association shall pay to him or her a salary at an initial annual rate of THREE
HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($375,000.00), payable in
approximately equal installments in accordance with the Association’s customary
payroll practices for senior officers. At least annually during the Employment
Period, the Board shall review the Executive’s annual rate of salary and may, in
its discretion, approve an increase therein. In no event shall the Executive’s
annual rate of salary under this Agreement in effect at a particular time be
reduced without his or her prior written consent and any such reduction in the
absence of such consent shall be a material breach of this Agreement. In
addition to salary, the Executive may receive other cash compensation from the
Association for services hereunder at such times, in such amounts and on such
terms and conditions as the Board may determine from time to time.

 

Section 5.                     Employee Benefit Plans and Programs.

 

During the Employment Period, the Executive shall be treated as an employee of
the Association and shall be entitled to participate in and receive benefits
under any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive

 

Page 2 of 20

--------------------------------------------------------------------------------


 

compensation plans or programs, stock option and appreciation rights plans and
restricted stock plans) as may from time to time be maintained by, or cover
employees of, the Association, in accordance with the terms and conditions of
such employee benefit plans and programs and compensation plans and programs and
consistent with the Association’s customary practices.

 

Section 6.                     Indemnification and Insurance.

 

(a)          During the Employment Period and for a period of six (6) years
thereafter, the Association shall cause the Executive to be covered by and named
as an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Association or service
in other capacities at the request of the Association. The coverage provided to
the Executive pursuant to this Section 6 shall be of the same scope and on the
same terms and conditions as the coverage (if any) provided to other officers or
directors of the Association.

 

(b)          To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Association shall indemnify the Executive against, and hold him
or her harmless from, any costs, liabilities, losses and exposures for acts or
omissions in connection with service as an officer or director of the
Association or service in other capacities at the request of the Association, to
the fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Association or any
subsidiary or affiliate thereof.  No provision in this Agreement nor any
termination or expiration of this Agreement is intended to authorize the
elimination or impairment of any right to indemnification or to advancement of
expenses arising under a provision of the certificate of incorporation or a
bylaw of the Association by amendment to such a provision after the occurrence
of an act or omission that is the subject of an action, suit or proceeding for
which indemnification is sought.

 

Section 7.                     Other Activities.

 

(a)          The Executive may serve as a member of the boards of directors of
such business, community and charitable organizations as he or she may disclose
to and as may be approved by the Board (which approval shall not be unreasonably
withheld); provided, however, that such service shall not materially interfere
with the performance of his or her duties under this Agreement. The Executive
may also engage in personal business and investment activities which do not
materially interfere with the performance of his or her duties hereunder;
provided, however, that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the
Association and generally applicable to all similarly situated executives.

 

(b)          The Executive may also serve as an officer or director of the
Company on such terms and conditions as the Association and the Company may
mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive’s performance of his or her duties hereunder or
otherwise result in a material breach of this Agreement.

 

Section 8.                     Working Facilities and Expenses.

 

The Executive’s principal place of employment shall be at the Association’s
executive offices at the address first above written, or at such other location
at which the Association shall maintain its principal executive offices, or at
such other location as the Association may reasonably determine. The Association
shall provide the Executive at his or her principal place of employment with a
private office, secretarial services and other support services and facilities
suitable to his or her position with the Association and necessary or
appropriate in connection with the performance of his or her assigned duties

 

Page 3 of 20

--------------------------------------------------------------------------------


 

under this Agreement. The Association shall provide to the Executive for his or
her exclusive use an automobile owned or leased by the Association and
appropriate to his or her position, to be used in the performance of his or her
duties hereunder, including commuting to and from his or her personal residence.
The Association shall (i) reimburse the Executive for all expenses associated
with his or her business use of the aforementioned automobile; (ii) reimburse
the Executive for his or her ordinary and necessary business expenses incurred
in the performance of his or her duties under this Agreement (including but not
limited to travel and entertainment expenses) that are excludible from the
Executive’s gross income for federal income tax purposes; (iii) reimburse the
Executive for such other expenses as the Executive and the Association shall
mutually agree are necessary and appropriate for business purposes, in each case
upon presentation to the Association of an itemized account of such expenses in
such form as the Association may reasonably require, each such reimbursement
payment to be made promptly following receipt of the itemized account and in any
event not later than the last day of the calendar year following the calendar
year in which the expense was incurred.  The Executive shall be responsible for
the payment of any taxes on account of his or her personal use of the automobile
provided by the Association and on account of any other benefit provided herein.

 

Section 9.                     Termination of Employment with Severance
Benefits.

 

(a)          The Executive shall be entitled to the severance benefits described
herein in the event that his or her employment with the Association terminates
during the Employment Period under any of the following circumstances:

 

(i)           the Executive’s voluntary resignation from employment with the
Association within six (6) months following:

 

(A)         the failure of the Board to appoint or re-appoint or elect or
re-elect the Executive to the office or title to which he or she had been
elected or appointed (or a more senior office or title);

 

(B)         if the Executive is or becomes a member of the Board, the failure of
the stockholders of the Association to elect or re-elect the Executive to the
Board or the failure of the Board (or the nominating committee thereof) to
nominate the Executive for such election or re-election;

 

(C)         the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
failure, whether by amendment of the Association’s Certificate of Incorporation
or By-laws, action of the Board or the Association’s stockholders or otherwise,
to vest in the Executive the functions, duties, or responsibilities prescribed
in Section 3 of this Agreement as of the date hereof, unless, during such thirty
(30) day period, the Association cures such failure in a manner determined by
the Executive, in his or her discretion, to be satisfactory;

 

(D)         the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
breach of any term, condition or covenant contained in this Agreement
(including, without limitation, any reduction of the Executive’s rate of base
salary in effect from time to time and any change in the terms and conditions of
any compensation or benefit program in which the Executive participates which,
either individually or together with other changes, has a material adverse
effect on the aggregate value of his or her total compensation package, other
than an

 

Page 4 of 20

--------------------------------------------------------------------------------


 

across-the-board change that is generally applicable to all similarly situated
employees), unless, during such thirty (30) day period, the Association cures
such failure in a manner determined by the Executive, in his or her discretion,
to be satisfactory; or

 

(E)          the relocation of the Executive’s principal place of employment,
without his or her written consent, to a location that increases his or her
one-way commuting distance by more than fifty (50) miles;

 

(ii)          the termination of the Executive’s employment with the Association
for any other reason not described in Section 10(a).

 

In such event, the Association shall provide the benefits and pay to the
Executive the amounts described in Section 9(b).

 

(b)          Upon the termination of the Executive’s employment with the
Association under circumstances described in Section 9(a) of this Agreement, the
Association shall pay and provide to the Executive (or, in the event of the
Executive’s death following the Executive’s termination of employment, to his or
her estate):

 

(i)           the following payments and benefits (together, the “Standard
Termination Entitlements”):

 

(A)         his or her earned but unpaid compensation (including, without
limitation, all items which constitute wages under Section 190.1 of the New York
Labor Law and the payment of which is not otherwise provided for under this
Section 9(b)) as of the date of the termination of his or her employment with
the Association, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in any event not later
than thirty (30) days after termination of employment; and

 

(B)         the benefits, if any, to which he or she is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Association’s officers and
employees, including the annual bonus (if any) to which he or she is entitled
under any cash-based annual bonus or performance compensation plan in effect for
the year in which his or her termination occurs, to be paid at the same time and
on the terms and conditions (including but not limited to achievement of
performance goals) applicable under the relevant plan; and

 

(ii)          the following additional payments and benefits (the “Additional
Termination Entitlements”):

 

(A)         (1)          if Executive’s employment terminates before or in the
absence of a Change of Control, payment of (or reimbursement to the Executive
for) the same portion of premium due for group health plan continuation coverage
required to be provided under applicable federal, state or local law that the
Association pays for similarly situated active employees for the lesser of the
Remaining Unexpired Employment Period or the period for which such continuation
coverage is required by law;

 

Page 5 of 20

--------------------------------------------------------------------------------


 

(2)          if Executive’s employment terminates upon or after a Change of
Control, continued group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to Section 9(b)(i)(B), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Remaining Unexpired Employment
Period, coverage (including any co-payments and deductibles) equivalent to, and
subject to substantially the same the premium sharing arrangements as, the
coverage to which he or she would have been entitled under such plans (as in
effect on the date of his or her termination of employment, or,  on the date of
such Change of Control, whichever benefits are greater), if he or she had
continued working for the Association during the Remaining Unexpired Employment
Period at the highest annual rate of salary or compensation, as applicable,
achieved during that portion of the Employment Period which is prior to the
Executive’s termination of employment with the Association;

 

(B)         continued payment of the Executive’s base salary, at the annual rate
in effective immediately prior to termination of employment, for the Remaining
Unexpired Employment Period, in ratable installments during such period, no less
frequently than monthly;

 

(C)         a lump sum payment in an amount equal to the annual cash incentive
payment, computed at the target level of performance, which the Executive is
eligible to receive for the year in which termination occurs multiplied by a
fraction, the numerator of which is the Remaining Unexpired Employment Period
(expressed in whole months and rounded to the nearest whole month) and the
denominator of which is twelve (12), such payment to be in addition to and not
in lieu of the annual incentive payment to which the Executive earns under the
terms of the annual cash incentive plan for the year in which termination
occurs;

 

(D)         at the election of the Association made within thirty (30) days
following the Executive’s termination of employment with the Association, upon
the surrender of all options or appreciation rights issued to the Executive
under any stock option and appreciation rights plan or program maintained by, or
covering employees of, the Association, a lump sum payment (the “Option
Surrender Payment”) calculated as follows:

 

OSP =  (FMV - EP) x N

 

where:

 

“OSP” is the amount of the Option Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;

 

“FMV” is the closing price of the Company’s common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive’s employment terminates or, if such day is not a day on which
such securities are traded, on the most recent preceding trading day on which a
trade occurs, provided, however, that if the option or stock appreciation right
is for a security other than the Company’s common stock, the

 

Page 6 of 20

--------------------------------------------------------------------------------


 

fair market value of a share of stock of the same class as the stock subject to
the option or appreciation right, determined as of the date of termination of
employment shall be utilized;

 

“EP” is the exercise price per share for such option or appreciation right, as
specified in or under the relevant plan or program; and

 

“N” is the number of shares with respect to which vested options or vested
appreciation rights are being surrendered.

 

The amount and duration of the Additional Termination Entitlements shall be
determined by or under the direction of the Association’s Chief Financial
Officer and such determination shall be conclusive and binding on all parties in
the absence of manifest error.

 

The Association and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the Effective Date and that the payments
and benefits contemplated by this Section 9(b) constitute reasonable damages
under the circumstances and shall be payable without any requirement of proof of
actual damage and without regard to the Executive’s efforts, if any, to mitigate
damages. The Association and the Executive further agree that the Association
may elect to condition the payment of any or all of the Additional Termination
Entitlements on the receipt of:  (x) the Executive’s resignation from any and
all positions which he or she holds as an officer, director or committee member
with respect to the Association, the Company or any subsidiary or affiliate of
either of them; and/or (y) the Executive’s effective release of the Association,
the Company and each subsidiary or affiliate of either of them, and the
officers, directors, shareholders, and agents thereof, in form and substance
satisfactory to the Association, of any liability to the Executive, whether for
compensation or damages, in connection with his employment therewith and the
termination of such employment except for the Standard Termination Entitlements
and the Additional Termination Entitlements; provided, however, that each such
election will only be effective if the Association notifies the Executive of
such election in writing within five (5) days of the Executive’s termination of
employment.

 

Section 10.             Termination without Additional Association Liability.

 

(a)          In the event that the Executive’s employment with the Association
shall terminate during the Employment Period on account of:

 

(i)           the discharge of the Executive for Cause, which, for purposes of
this Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, failure or refusal to satisfactorily perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, any other act
or omission which the Board determines has had or is reasonably likely to have a
material adverse effect on the Association or its business, assets, operations
or reputation, or any material breach of this Agreement, in each case measured
against standards generally prevailing at the relevant time in the savings and
community banking industry;

 

(ii)         the Executive’s voluntary resignation from employment with the
Company for reasons other than those specified in Section 9(a) or 11(b);

 

(iii)         the Executive’s death;

 

Page 7 of 20

--------------------------------------------------------------------------------


 

(iv)         a determination that the Executive is Disabled;

 

then the Association, except as otherwise specifically provided herein, shall
have no further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his or her death, to his or her estate) of the
Standard Termination Entitlements.

 

(b)          The cessation of employment of the Executive shall not be deemed to
be for Cause within the meaning of Section 10(a)(i) unless and until:

 

(i)           the Board, by the affirmative vote of 75% of its entire
membership, determines that the Executive is guilty of the conduct described in
Section 10(a)(i) above, measured against standards generally prevailing at the
relevant time in the savings and community banking industry;

 

(ii)          prior to the vote contemplated by Section 10(b)(i), the Board
shall provide the Executive with notice of the Association’s intent to discharge
the Executive for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and

 

(iii)         after the giving of the Notice of Intent to Discharge and before
the taking of the vote contemplated by Section 10(b)(i), the Executive, together
with the Executive’s legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive’s discharge; and

 

(iv)         after the vote contemplated by Section 10(b)(i), the Association
has furnished to the Executive a notice of termination which shall specify the
effective date of the Executive’s termination of employment (which shall in no
event be earlier than the date on which such notice is deemed given) and include
a copy of a resolution or resolutions adopted by the Board, certified by its
corporate secretary, authorizing the termination of the Executive’s employment
with Cause and stating with particularity the facts and circumstances found to
constitute Cause for the Executive’s discharge (the “Final Discharge Notice”).

 

If the Executive, during the ninety (90) day period commencing on the delivery
by the Association to the Executive of the Notice of Intent to Discharge
specified in Section 10(b)(ii), resigns his or her employment with the
Association prior to the delivery to the Executive by the Association of the
Final Discharge Notice specified in Section 10(b)(iv), then the cessation of
employment of the Executive shall be deemed to be for Cause.

 

Following the giving of a Notice of Intent to Discharge, the Association may
temporarily suspend the Executive’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Executive’s participation in retirement, insurance and other employee benefit
plans. If the Executive is not discharged or is discharged without Cause within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Executive is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Executive during the
period beginning with the giving of the Notice

 

Page 8 of 20

--------------------------------------------------------------------------------


 

of Intent to Discharge and ending with the Executive’s discharge with Cause
shall be retained by the Executive and shall not be applied to offset the
Standard Termination Entitlements. If the Association does not give a Final
Discharge Notice to the Executive within ninety (90) days after giving a Notice
of Intent to Discharge, the Notice of Intent to Discharge shall be deemed
withdrawn and any future action to discharge the Executive with Cause shall
require the giving of a new Notice of Intent to Discharge. If the Executive
resigns pursuant to Section 10(b), the Executive shall forfeit his or her right
to suspended amounts that have not been restored as of the date of the
Executive’s resignation or notice of resignation, whichever is earlier.

 

(c)          The Association may terminate the Executive’s employment on the
basis that the Executive is Disabled during the Employment Period upon a
determination by the Board, by the affirmative vote of 75% of its entire
membership, acting in reliance on the written advice of a medical professional
acceptable to it, that the Executive is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Executive
from performing the Executive’s assigned duties on a substantially full-time
basis for a period of at least one hundred and eighty (180) days during the
period of one (1) year ending with the date of the determination or is likely to
result in death or prevent the Executive from performing the Executive’s
assigned duties on a substantially full-time basis for a period of at least one
hundred and eighty (180) days during the period of one (1) year beginning with
the date of the determination. In such event:

 

(i)           The Association shall pay and provide the Standard Termination
Entitlements to the Executive;

 

(ii)          In addition to the Standard Termination Entitlements, the
Association shall continue to pay to the Executive the Executive’s base salary,
at the annual rate in effect for the Executive immediately prior to the
termination of the Executive’s employment, during a period ending on the
earliest of:

 

(A)         the expiration of one hundred and eighty (180) days after the date
of termination of the Executive’s employment;

 

(B)         the date on which long-term disability insurance benefits are first
payable to the Executive under any long-term disability insurance plan covering
the Executive; or

 

(C)         the date of the Executive’s death.

 

A termination of employment due to Disability under this Section shall be
effected by a notice of termination given to the Executive by the Association
and shall take effect on the later of the effective date of termination
specified in such notice or, if no such date is specified, the date on which the
notice of termination is deemed given to the Executive.

 

Section 11.             Termination Upon or Following a Change of Control.

 

(a)          A Change of Control of the Association (“Change of Control”) shall
be deemed to have occurred upon the happening of any of the following events:

 

(i)           the consummation of a transaction that results in the
reorganization, merger or consolidation of the Association with one or more
other persons, other than a transaction following which:

 

Page 9 of 20

--------------------------------------------------------------------------------


 

(A)         at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in substantially the same relative proportions by persons
who, immediately prior to such transaction, beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of the
outstanding equity ownership interests in the Association; and

 

(B)         at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51 % of the securities
entitled to vote generally in the election of directors of the Association;

 

(ii)          the acquisition of all or substantially all of the assets of the
Association or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the outstanding securities
of the Association entitled to vote generally in the election of directors by
any person or by any persons acting in concert;

 

(iii)         a complete liquidation or dissolution of the Association, or
approval by the stockholders of the Association of a plan for such liquidation
or dissolution;

 

(iv)         the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board do not belong to any of the following
groups:

 

(A)         individuals who were members of the Board on the Initial Effective
Date; or

 

(B)         individuals who first became members of the Board after the Initial
Effective Date either:

 

(I)           upon election to serve as a member of the Board by affirmative
vote of three-quarters of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

 

(II)         upon election by the stockholders of the Association to serve as a
member of the Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination;

 

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board; or

 

Page 10 of 20

--------------------------------------------------------------------------------


 

(v)          any event which would be described in Section 11(a)(i), (ii),
(iii) or (iv) if the term “Company” were substituted for the term “Association”
therein or the term “Board of Directors of the Company” were substituted for the
term “Board”.

 

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Association, the
Company or an affiliate or subsidiary of either of them, by the Association, the
Company or a subsidiary of either of them, or by any employee benefit plan
maintained by any of them. For purposes of this Section 11(a), the term “person”
shall have the meaning assigned to it under Sections 13(d)(3) or 14(d)(2) of the
Exchange Act.

 

(b)          In the event of a Change of Control, the Executive shall be
entitled to the payments and benefits contemplated by Section 9(b) in the event
of his or her termination of employment with the Association under any of the
circumstances described in Section 9(a) of this Agreement or under any of the
following circumstances:

 

(i)           resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following his or her
demotion, loss of title, office or significant authority or responsibility or
following any reduction in any element of his or her package of compensation and
benefits;

 

(ii)          resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following any relocation of
his or her principal place of employment or any change in working conditions at
such principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;

 

(iii)         resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following the failure of any
successor to the Company in the Change of Control to include the Executive in
any compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Association which is at least as favorable to him or her; or

 

(iv)         resignation, voluntary or otherwise, for any reason whatsoever
during the Employment Period within six months following the effective date of
the Change of Control.

 

Section 12.             Internal Revenue Code Section 280G.

 

Notwithstanding anything to the contrary in this Agreement, if any payment of
compensation to or for the benefit of the Executive, whether or not made under
the terms of this Agreement, either alone or together with other payments and
benefits which the Executive has received or has a right to receive, would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986 (the “Code”), such payments and/or benefits shall be reduced by the
amount, if any, which is the minimum necessary to result in no portion of such
payments or benefits being subject to the excise tax imposed under Section 4999
of the Code. The amount of any required reduction shall be determined and
applied in a manner calculated to maximize the after-tax value of the remaining
payments and benefits.  All calculations required to be made in order to
determine whether payments would be subject to the excise tax imposed under
Section 4999 of the Code, including the assumptions to be utilized in arriving
at such determination, the and amount and application of any required reduction
shall be made by independent counsel retained by the Association for this
purpose prior to the event or the closing of the transaction

 

Page 11 of 20

--------------------------------------------------------------------------------


 

which results in the application of Section 4999 of the Code or such other
independent counsel or independent firm of certified public accountants as the
Association may designate with the consent of the Executive (which consent may
be given or withheld in the Executive’s sole and absolute discretion)  (the “Tax
Advisor”), which shall provide detailed supporting calculations both to the
Association and the Executive within fifteen (15) business days of the receipt
of demand from the Executive, or such earlier time as is requested by the
Association.  All fees and expenses of the Tax Advisor shall be borne solely by
the Association.  Any determination by the Tax Advisor shall be binding upon the
Association and the Executive and all other interested parties in the absence of
manifest error.

 

Section 13.             Restrictive Covenants.

 

(a)          Competition.  The Executive hereby covenants and agrees that, in
the event of his or her termination of employment with the Association prior to
the expiration of the Employment Period, for a period of one (1) year following
the date of his or her termination of employment with the Association (or, if
less, for the Remaining Unexpired Employment Period), the Executive shall not,
without the written consent of the Association, become affiliated with or
provide services in any capacity (whether or not as an employee or for
remuneration) to any Competitor.  For purposes of this Agreement, “Competitor
means person or entity that offers a product or service in direct or indirect
competition:

 

(i)           with a product or service which, at the time of termination of
employment, is offered by the Association, the Company or any subsidiary of
either of them, or the Executive knows or reasonably should know the
Association, the Company or any subsidiary of either of them is contemplating
offering (the “Association Product”); and

 

(ii)          in a geographic market in which, at the time of termination of
employment,  the Association, the Company, or any subsidiary of either of them,
offers such Association Product or the Executive knows or reasonably should know
that the Association, the Company, or any subsidiary of either of them, is
contemplating offering such Association Product;

 

provided, however, that this Section 13(a) shall not apply if the Executive’s
employment is terminated for the reasons set forth in Section 9(a); and
provided, further, that if the Executive’s employment shall be terminated on
account of Disability as provided in Section 10(c) of this Agreement, this
Section 13(a) shall not prevent the Executive from accepting any position or
performing any services if:

 

(i)           he or she first offers, by written notice, to accept a similar
position with or perform similar services for the Association on substantially
the same terms and conditions and

 

(ii)          the Association declines to accept such offer within ten (10) days
after such notice is given.

 

(b)          Confidential Information.  Unless the Executive obtains the prior
written consent of the Association, the Executive shall keep confidential and
shall refrain from using for the benefit of the Executive or any person or
entity other than the Association, any entity which is a subsidiary of the
Association or any entity which the Association is a subsidiary of, any material
document or information obtained from the Association, or from its affiliates or
subsidiaries, in the course of the Executive’s employment with any of them
concerning their properties, operations or business (unless such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his or her own) until the same ceases to be

 

Page 12 of 20

--------------------------------------------------------------------------------


 

material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 13(b) shall prevent the Executive, with or without the
Association’s consent, from participating in or disclosing documents or
information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.

 

(c)          Solicitation of Employees and Customers.  The Executive hereby
covenants and agrees that, for a period of one (1) year following the
Executive’s termination of employment with the Association, he or she shall not,
without the written consent of the Asociation, either directly or indirectly:

 

(i)           solicit, offer employment to or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Association, the Company, the
or any affiliate or subsidiary of either of them, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any Competitor;

 

(ii)          provide any information, advice or recommendation with respect to
any such officer or employee to any Competitor that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Association, the Company or any
affiliate or subsidiary of either of them, to terminate his or her employment
and accept employment, become affiliated with or provide services for
compensation in any capacity whatsoever to any Competitor; or

 

(iii)         solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Association, the Company or any affiliate or subsidiary of either of them, or
any person or entity which the Executive knows or reasonably should know is, at
the time of termination of employment, being solicited as a customer,  to
terminate an existing or fail to establish a solicited business or commercial
relationship with the Association, the Company, or any affiliate or subsidiary
of either of them.

 

(d)          Remedies.  If Executive violates any of the provision of this
Section 13, then in addition to any other remedies that may be available to the
Association under this Agreement or applicable law:  (i) the executive shall
forfeit his or her right to any Additional Termination Entitlements that are
unpaid; (ii) the Executive shall repay, on demand, any Additional Termination
Entitlements already paid; and (iii) the Executive shall forfeit any
outstanding, unexercised options or appreciation rights with respect to the
Company’s stock, whether or not vested, and any outstanding, unvested shares of
restricted stock of the Company.

 

(e)          Reasonableness of Covenants. The Executive acknowledges that:
(i) the Association has a legitimate business interest in preserving its
investment in its confidential and proprietary information, the Association’s
employees and the Association’s customers; (ii) the restrictions set forth in
this Section 13 constitute reasonable restrictions to protect the Association’s
legitimate business interests; (iii) such restrictions are reasonable in
duration, geographic scope and scope of business protected; (iv) observing such
restrictions will not unreasonably impair the Executive’s ability to seek or
secure employment following termination of employment with the Association; and
(v) employment by the Association constitutes adequate consideration for his
adherence to such restrictions. The Executive hereby waives his right, in any

 

Page 13 of 20

--------------------------------------------------------------------------------


 

action or proceeding relating to the enforcement or enforceability of the
provisions of this Section 13, to make any argument or assertion to the
contrary.

 

(f)           Reasonableness of Damages. The Executive hereby acknowledges that
the remedies provided in Section 13(d) constitute reasonable but non-exclusive
damages and waives his or her right, in any action or proceeding relating to the
enforcement or enforceability of the provisions of this Section 13, to make any
argument or assertion to the contrary

 

(g)          Specific Performance. The Executive acknowledges that money damages
will not be an adequate remedy for his or her failure to observe or perform any
of the covenants set forth in this Section 13. Therefore, the Association shall
have the right to apply to any court of competent jurisdiction for equitable
relief, including but not limited to a temporary restraining order or injunction
ordering specific performance. The Executive hereby waives his or her right, in
any action or proceeding relating to any application for equitable relief, to
make any argument or assertion to the contrary.

 

(h)          Notification to Subsequent Employers and Potential Employers. Prior
to accepting employment with any person or entity other than the Association,
the Company or an affiliate or subsidiary of either of them, the Executive shall
disclose to such person or entity the existence of this Agreement and furnish
such person or entity with a copy hereof. The Association reserves the right,
and the Executive hereby authorizes the Association:  (i) to notify any person
or entity making a pre-hire or post-hire inquiry of the Association concerning
the Executive of the existence of this Agreement and to furnish to such person
or entity a copy hereof and (ii) to notify any Competitor by whom the Executive
is subsequently employed, or with whom the Executive is subsequently affiliated
as an owner, investor, financier, director, officer, employee, independent
contractor, vendor or service provider, whether for or without compensation, of
the existence of this Agreement and to furnish to such person or entity a copy
hereof.

 

(i)           Reformation or Modification. In the event that this Section 13 or
any portion hereof shall be found by an arbitrator or court of competent
jurisdiction to be unenforceable as written, such court or arbitrator shall, and
is hereby authorized to, modify this Section 13 or any portion hereof in such
manner as he, she or it determines to be necessary to render this Section 13
enforceable to the maximum possible extent and to enforce this Section 13 as so
modified.

 

Section 14.             No Effect on Employee Benefit Plans or Programs.

 

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Association or by the Executive, shall have no
effect on the rights and obligations of the parties hereto under the
Association’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Association from time to time.

 

Section 15.             Successors and Assigns.

 

This Agreement will inure to the benefit of and be binding upon the Executive,
his or her legal representatives and testate or intestate distributees, and the
Association and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Association
may be sold or

 

Page 14 of 20

--------------------------------------------------------------------------------


 

otherwise transferred. Failure of the Association to obtain from any successor
its express written assumption of the Association’s obligations under this
Agreement at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.

 

Section 16.             Notices.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

If to the Executive:

 

Matthew J. Gutauskas

116 Rocky Brook Road

New Canaan, CT 06840

 

If to the Association:

Astoria Federal Savings and Loan Association
One Astoria Federal Plaza
Lake Success, New York 11042-1085
Attention: Chief Executive Officer

 

with a copy to:

 

Astoria Federal Savings and Loan Association
One Astoria Federal Plaza
Lake Success, New York 11042-1085
Attention: General Counsel

 

Section 17.             Indemnification for Attorneys’ Fees.

 

The Association shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him or her in connection
with or arising out of any action, suit or proceeding in which he or she may be
involved, as a result of his or her efforts, in good faith, to defend or enforce
the terms of this Agreement; provided, however, that in the case of any action,
suit or proceeding instituted prior to a Change of Control, the Executive shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Association’s obligations hereunder shall be conclusive evidence of the
Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.  Any payment or reimbursement to effect such indemnification shall be
made no later than the last day of the calendar year following the calendar year
in which the Executive incurs the expense or, if later, within sixty (60) days
after the settlement or resolution that gives rise to the Executive’s right to
reimbursement; provided, however, that the Executive shall have submitted to the
Association documentation supporting such expenses at such time and in such
manner as the Association may reasonably require.

 

Page 15 of 20

--------------------------------------------------------------------------------


 

Section 18.             Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

Section 19.             Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

Section 20.             Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

 

Section 21.             Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.

 

Section 22.             Headings and Construction.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 23.             Entire Agreement: Modifications.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Association shall
reasonably deem necessary or appropriate to effect compliance with Section 409A
of the Code and the regulations thereunder, and to avoid the imposition of
penalties and additional taxes under Section 409A of the Code, it being the
express intent of the parties that any such amendment shall not diminish the
economic benefit of the Agreement to the Executive on a present value basis.

 

Section 24.             Survival.

 

The provisions of any sections of this Agreement which by its terms contemplates
performance after the expiration or termination of this Agreement (including,
but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 25, 26,
27, 29 and 30) shall survive the expiration of the Employment Period or
termination of this Agreement.

 

Page 16 of 20

--------------------------------------------------------------------------------


 

Section 25.             Equitable Remedies.

 

The Company and the Executive hereby stipulate that money damages are an
inadequate remedy for violations of Sections 6(a) or 13 of this Agreement and
agree that equitable remedies, including, without limitations, the remedies of
specific performance and injunctive relief, shall be available with respect to
the enforcement of such provisions.

 

Section 26.             Required Regulatory Provisions.

 

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Association:

 

(a)          Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Executive
pursuant to Section 9(b) of this Agreement (exclusive of amounts described in
Section 9(b)(i) or (ii)(C)) exceed three times the Executive’s average annual
total compensation for the last five consecutive calendar years to end prior to
the Executive’s termination of employment with the Association (or for the
Executive’s entire period of employment with the Association if less than five
calendar years).

 

(b)          Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Association, whether pursuant to this Agreement
or otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”) 12 U.S.C. §
1828(k), and any regulations promulgated thereunder.

 

(c)          Notwithstanding anything herein contained to the contrary, if the
Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Association pursuant to a
notice served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §
1818(e)(3) or 1818(g)(1), the Association’s obligations under this Agreement
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings.  If the charges in such notice are dismissed, the
Association, in its discretion, may (i) pay to the Executive all or part of the
compensation withheld while the Association’s obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.

 

(d)          Notwithstanding anything herein contained to the contrary, if the
Executive is removed and/or permanently prohibited from participating in the
conduct of the Association’s affairs by an order issued under Section 8(e)(4) or
8(g)1 of the FEI Act, 12 U.S.C. § 1818(e)(4) or (g)(1), all prospective
obligations of the Association under this Agreement shall terminate as of the
effective date of the order, but vested rights and obligations of the
Association and the Executive shall not be affected.

 

(e)          Notwithstanding anything herein contained to the contrary, if the
Association is in default (within the meaning of Section 3(x)1) of the FDI Act,
12 U.S.C. §1813(x)(1), all prospective obligations of the Association under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Association and the Executive shall not be affected.

 

(f)           Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Association hereunder shall be terminated, except
to the extent that a continuation of this Agreement is necessary for the
continued operation of the Association: (i) by the Comptroller of the Currency
or his or her designee or the Federal Deposit Insurance Corporation (“FDIC”), at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Association under the authority contained in Section 13(c) of the FDI
Act, 12 U.S.C § 1823(c); (ii) by the Comptroller of the Currency or his or her
designee at the time such Comptroller or designee approves a supervisory merger
to resolve

 

Page 17 of 20

--------------------------------------------------------------------------------


 

problems related to the operation of the Association or when the Association is
determined by such Comptroller to be in an unsafe or unsound condition. The
vested rights and obligations of the parties shall not be affected.  If and to
the extent that any of the foregoing provisions shall cease to be required or by
applicable law, rule or regulation, the same shall become inoperative as through
eliminated by formal amendment of this Agreement.

 

Section 27.        No Offset or Recoupment; No Attachment

 

The Association’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations under this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Association or any of its affiliates or subsidiaries may
have against the Executive. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

Section 28.             Compliance with Section 409A of the Code.

 

The Executive and the Association acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Section 409A of the Code (“Section 409A”) and the
regulations thereunder or qualify for an exception from compliance.  To that
end, the Executive and the Association agree that

 

(a)          the insurance benefits provided in section 6(a) and the
indemnification provided in section 6(b) are intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(10) as insurance and indemnification against claims based on
acts or omissions as a service provider;

 

(b)          the expense reimbursements described in Section 8, group health
plan premium reimbursements described in Section 9(b)(ii)(A) and legal fee
reimbursements described in Section 17 are intended to satisfy the requirements
for a “reimbursement plan” described in Treasury Regulation
section 1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such
requirements;

 

(c)          the payment described in Section 9(b)(i)(A) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Association’s customary
payment timing arrangement;

 

(d)          the benefits and payments described in Section 9(b)(i)(B) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms;

 

(e)          any welfare benefits provided in kind under section 9(b)(ii)(A) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income; and

 

Page 18 of 20

--------------------------------------------------------------------------------


 

(f)           the benefits and payments on a disability described in
Section 10(c) are expected to be excepted from compliance with Section 409A as
“disability pay” pursuant to Treasury Regulation section 1.409A-1(a)(5)

 

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Executive’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if the Executive is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) on the date of his or her
separation from service, the first day of the seventh month following the
Executive’s separation from service.  Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

 

IN WITNESS WHEREOF, the Association has caused this Agreement to be executed and
the Executive has hereunto set his or her hand, all as of the day and year first
above written.

 

 

 

ATTEST:

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Lavery

 

By:

/s/ Gerard C. Keegan

 

 

Name:

THOMAS E. LAVERY

 

Name:

GERARD C. KEEGAN

 

Title:

Senior Vice President, General

 

Title: 

Vice Chairman, Senior Executive Vice

 

 

Counsel and Assistant

 

 

President and Chief Operating Officer

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Matthew J. Gutauskas

 

 

 

 

MATTHEW J. GUTAUSKAS

 

 

Page 19 of 20

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NASSAU

)

 

On this   4th       day of      February           , 2014, before me, the
undersigned, personally appeared GERARD C. KEEGAN, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

/s/ Michele M. Weber

 

 

Notary Public

 

 

 

 

Michele M. Weber

 

Notary Public, State of New York

 

No. 5029644

 

Qualified in Nassau County

 

Commission Expires June 27, 2014

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NASSAU

)

 

On this   4th        day of     February             , 2014, before me, the
undersigned, personally appeared MATTHEW J. GUTAUSKAS, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

/s/ Michele M. Weber

 

 

Notary Public

 

 

 

 

Michele M. Weber

 

Notary Public, State of New York

 

No. 5029644

 

Qualified in Nassau County

 

Commission Expires June 27, 2014

 

Page 20 of 20

--------------------------------------------------------------------------------